Case 0:21-cv-60287-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 Case No. _____________________

   EWC Franchise, LLC, a successor-in-
   interest to EWC Franchise Group, Inc.,

          Plaintiff,

   vs.

   George Y. Lohmann, Jr. and
   DOC Marketing, LLC,

         Defendants.
   ___________________________________ /

                                            COMPLAINT

         Plaintiff, EWC Franchise, LLC, a successor-in-interest to EWC Franchise Group, Inc.

  (“EWC”), hereby sues Defendants, George Y. Lohmann, Jr. (“Lohmann”) and DOC Marketing

  LLC (“DOC Marketing”), for damages and alleges:

                                      SUMMARY OF CLAIM

         1.      Lohmann and DOC Marketing executed a guaranty in favor of EWC in which they

  promised to pay any debts or obligations of their related entity, DOC Development, LLC. A copy

  of the Unlimited Guaranty and Assumption of Obligations, signed by Lohmann personally and on

  behalf of DOC Marketing (the “Unlimited Guaranty”), is attached hereto as Exhibit 1.

         2.      DOC Development, LLC is indebted to EWC pursuant to two (2) final judgments

  entered in the United States District Court in the Southern District of Florida.

         3.      Lohmann and DOC Marketing have failed to honor their commitment pursuant to

  the unlimited guaranty to pay EWC for the debts or obligations of DOC Development, LLC.

  Accordingly, EWC was forced to initiate this litigation to collect from Lohmann and DOC

  Marketing.
Case 0:21-cv-60287-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 2 of 4




                              PARTIES, JURISDICTION AND VENUE

          4.        Plaintiff, EWC, is a Florida limited liability company with its principal place of

  business in Hallandale Beach, Florida.

          5.        Upon information and belief, Defendant, George Y. Lohmann, Jr., is resident of the

  State of Texas.

          6.        Upon information and belief, Defendant, DOC Marketing, is a limited liability

  company formed in the State of Texas.

          7.        This Court has jurisdiction over this complaint pursuant to 28 U.S.C. § 1332, as

  complete diversity exists between EWC and the Defendants, and the amount in controversy

  exceeds $75,000.

          8.        Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

  events or omissions giving rise to the claim occurred in this district, and the forum selection clause

  within the Unlimited Guaranty at issue in this case requires that this case be brought in this district.

                                COUNT I: BREACH OF CONTRACT

          9.        Pursuant to the Unlimited Guaranty, Lohmann and DOC Marketing, LLC are

  “personally bound by, and personally liable for, Area Representative [DOC Development, LLC]’s

  breach of any provision of the [Area Representative] Agreement and the Promissory Note,

  including those relating to monetary obligations and obligations to take or refrain from taking

  specific actions or engaging in specific activities….”

          10.       DOC Development, LLC is indebted to EWC pursuant to two (2) final judgments.

  A copy of the final judgment dated July 17, 2020 is attached hereto as Exhibit 2 (the “2020 Final

  Judgment”).       Pursuant to the 2020 Final Judgment, DOC Development, LLC owes EWC

  $563,656.18 plus post-judgment interest that has accrued since July 17, 2020.
                                                     2
Case 0:21-cv-60287-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 3 of 4




         11.     A copy of the final judgment dated January 13, 2021 is attached hereto as Exhibit

  3 (the “2021 Final Judgment”). Pursuant to the 2021 Final Judgment, DOC Development, LLC

  owes EWC $18,530.80 plus post-judgment interest that has accrued since January 13, 2021.

         12.     The debts from the 2020 Final Judgment and 2021 Final Judgment represent the

  attorneys’ fees EWC incurred in the arbitration and litigation related to the dispute regarding the

  Area Representative Agreement. DOC Development, LLC has failed to punctually pay EWC for

  the debts and obligations arising out of the 2020 Final Judgment and 2021 Final Judgment.

  Accordingly, Lohmann and DOC Marketing are jointly and severally liable for this debt under the

  Unlimited Guaranty.

         13.     The Unlimited Guaranty is an enforceable contract between EWC and Defendants.

         14.     Defendants have breached the Unlimited Guaranty by failing to pay EWC for the

  debts or obligations owed by DOC Development, LLC to EWC.

         15.     Defendants’ material breach of the Unlimited Guaranty has caused EWC damages

  in the amount of the 2020 Final Judgment (plus post-judgment interest), 2021 Final Judgment (plus

  post-judgment interest), and the attorneys’ fees and costs necessary to litigate this case and recover

  on the Unlimited Guaranty.

         WHEREFORE, Plaintiff, EWC Franchise, LLC, demands judgment against the

  Defendants for damages, attorneys’ fees, costs, interest, and any other and further relief as this

  Court deems just and proper.

                                                  Respectfully submitted,

   Dated: February 3, 2021                        Roger W. Feicht
                                                  Joseph G. Santoro (Florida Bar No.: 150649)
                                                  Email: JSantoro@gunster.com
                                                  Roger W. Feicht (Florida Bar No. 84982)
                                                  Email: RFeicht@gunster.com
                                                    3
Case 0:21-cv-60287-XXXX Document 1 Entered on FLSD Docket 02/03/2021 Page 4 of 4




                                     Gunster, Yoakley & Stewart, P.A.
                                     777 S. Flagler Drive, Suite 500 East
                                     West Palm Beach, FL 33401
                                     Telephone: 561-655-1980
                                     Facsimile: 561-655-5677
                                     Counsel for EWC Franchise, LLC
  ACTIVE:12908509.1




                                       4
